This Court previously determined that Levenbaum bears no liability to plaintiff and that Plum Third, which is owned by Tam Restaurants, directed plaintiffs work at the time that he was injured (30 AD3d 262 [2006]). Accordingly, since Levenbaum is free from active negligence and Plum Third had direct control over the work giving rise to the injury, summary judgment on the issue of Levenbaum’s cross claim for common-law indemnification against Tam Restaurants was not premature (see Rodriguez v Metropolitan Life Ins. Co., 234 AD2d 156 [1996]; see also Tighe v Hennegan Constr. Co., Inc., 48 AD3d 201, 202 [2008]). Concur — Mazzarelli, J.P, Saxe, Catterson, Renwiek and Freedman, JJ.